BROCK, Chief Judge.
Before entering upon the trial of this case, defendant filed a written plea in bar to the prosecution on the grounds of *44former jeopardy. The ruling of the trial court denying defendant’s plea of former jeopardy is the sole question raised on this appeal.
Defendant was tried at the 18 October 1971 Session of Superior Court held in Wake County upon two indictments: (1) felonious assault upon Elizabeth Putman Blake, and (2) attempted armed robbery of Elizabeth Putman Blake. He was convicted of both charges and appealed. This Court found no error in the trial and conviction of the felonious assault charge. State v. Hinton, 14 N.C. App. 253, 188 S.E. 2d 17. However, in the same opinion, this Court found no evidence to sustain a conviction of the charge of attempted armed robbery of Mrs. Blake and reversed.
We have carefully reviewed the evidence in the trial of defendant at the 18 October 1971 Session and the evidence in the trial from which this appeal has been taken. The State’s evidence in defendant’s trial at the 18 October 1971 Session upon the charge of attempted armed robbery of Mrs. Blake was, in all pertinent respects, the same as the State’s evidence in defendant’s trial upon the charge of attempted armed robbery of Mrs. Holmes which is involved in this appeal. The reason for the reversal of defendant’s conviction of the attempted armed robbery of Mrs. Blake is clearly stated in the opinion of the Court in State v. Hinton, supra: “ . . . [T]he indictment charged defendant with the armed robbery of Elizabeth Putman Blake. All of the evidence in the record discloses, and the State’s brief concedes, that it was only upon Honoré Parker Holmes that a demand for money was made. There was no evidence from which the jury could find that defendant took or attemped to take any property from Mrs. Blake. Rather all of the evidence tends to support the conclusion that Mrs. Blake stepped into a robbery already in progress and that defendant shot her, not in an attempt to rob her, but because she sprayed gas in his face. Because of the fatal variance between the indictment and the proof, defendant’s motion for nonsuit . . . should have been allowed.”
Clearly, the evidence does not support a conviction of both charges. It only supports a conviction of an attempted armed robbery of Mrs. Holmes. Defendant relies upon the “same— evidence test” as defined in State v. Hicks, 233 N.C. 511, 64 S.E. 2d 871, and as applied in State v. Ballard, 280 N.C. 479, 186 S.E. 2d 372. The test is stated as follows: “Whether the facts *45alleged in the second indictment, if given in evidence, would have sustained a conviction under the first indictment, or whether the same evidence would support a conviction in each case.” The allegations in the indictments did not allege an attempted armed robbery of the employer of Mrs. Holmes and Mrs. Blake. On the contrary, the first alleged an attempted armed robbery of Mrs. Blake, and the present one alleges an attempted armed robbery of Mrs. Holmes. There was no evidence at either trial that defendant attempted to rob the employer of Mrs. Blake and Mrs. Holmes. The evidence at both trials was the same, but it tended to show an attempt to rob only Mrs. Holmes. Consequently, the facts alleged in the second indictment, and the evidence given in support thereof, could not have sustained (and in fact did not) a conviction under the first indictment, nor could the same evidence support a conviction in each case. Application of the “same — evidence test” does not aid defendant’s argument. Defendant has not been twice put in jeopardy for the same offense.
No error.
Judges Morris and Carson concur.